                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       Case No. 1:18-cr-10069-STA
                                            )       Chief Judge S. Thomas Anderson
JASON DWIGHT KING                           )

                             ORDER AND NOTICE OF RESETTING

        This cause is before the Court on the Defendant’s Motion to Continue Change of Plea

Hearing from Friday, February 8, 2019 at 10:30 a.m., to a later date convenient to the Court and

counsel. Having considered the representations made in the Defendant’s Motion, and for good

cause shown, the Court is of the opinion that the change of plea hearing should be continued.

        Accordingly, it is

        ORDERED:

        That the Change of Plea Hearing is hereby continued to Monday, February 25, 2019 at

9:30a.m.

        DONE AND ORDERED in Chambers at Jackson, Tennessee, this 6th day of February,

2019.


                                            s/S. Thomas Anderson
                                            S. Thomas Anderson
                                            Chief United States District Judge
